The order at Special Term is modified to permit: the examination under item 7 as to the manner in which “Automatic Color Carousel” is used by the defendant and as to the number of dealers selling defendant’s products by use of the said “Automatic Color Carousel”; an examination under item 9, as to the terms and conditions upon which sales, leases, licenses or assignments to the right to manufacture, sell or use the said “ Automatic Color Carousel” have been granted. Except as here modified, the order is *939affirmed. Settle order on notice. Concur — Rabin, J. P., Frank, Valente, McNally and Bergan, JJ.